DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 6/2/2021 Claims 1, 3, 4, 11, and 20 are amended. Claims 8-10, 12-15, 17-19 are original. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

1. 	Claims 1, 3-4, 8-13, 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0075762, Gadgil et al. (hereinafter Gadgil) in view of U.S. 2021/0216787 Van Hoof et al. (hereinafter Van Hoof).

2. 	Regarding Claim 1, Gadgil discloses A system for use with a vehicle (Fig. 1: helicopter), comprising:
 	a detector configured to detect a target object which is located outside of the vehicle (Fig. 1; [0016], The helicopter 102 may also include a set of proximity sensors 110 (labeled in FIG. 1 as 110.1-110.N) for the detection of an obstacle 112 near the helicopter 102. [0017], the proximity sensors 110 are disposed around a perimeter of the helicopter 102 to detect obstacles 112 located in any area around helicopter 102.) ; 
 	a display (Figs. 3A-4; [0016], pilot interface device 114, for displaying) and
 	circuitry (Fig. 5, [0010], various hardware components (i.e. processors)) configured to generate target object image data by using detected data acquired from the detector ([0063], generated by the pilot interface device 114) and vehicle data and output the target object image data to the display ([0016], A pilot interface device 114, for displaying and alerting the pilot to the obstacle 112) , 
 	the target object image data indicating a relationship of the target object to the vehicle to show a state of the object around the vehicle on the display ([Fig. 1; [0019], analysis determines the distance and direction to the obstacle 112 as measured from the respective proximity sensor. Signals reflected by the set of proximity sensors 110 are analyzed to detect distance and direction from the helicopter 102 and obstacles 112); and
detect the target object a plurality of times (Figs. 1-2, [0078], The projected position can include a range of possible positions, a safety buffer, and other safety considerations. The projected position may also include a plurality of intermediate projected positions at a corresponding plurality of intermediate time lapses, a long-term projected position beyond the time lapse)
 	However Gadgil does not explicitly disclose wherein the circuitry generates the target object image data when the detector detects the object in a same region a least a number of times which varies in accordance with at least one of a state of the vehicle or a state of the target object, the number of times being a determination threshold.
 	Van Hoof teaches wherein the circuitry generates the target object image data when the detector detects the object in a same region a least a number of times which varies in accordance with at least one of a state of the vehicle or a state of the target object, the number of times being a determination threshold (Figs 5A-[0192], In some implementations, motion has been detected more than a threshold number of times in the first identified region of interest. A threshold number of times that motion is detected at an area of the field of view (more particularly, going into or out of the area) may be predefined, learned (e.g., from video/event history), etc. at the camera 118 or video server system 508. The camera 118 or video server system 508 may determine that a certain area of the field of view satisfies the threshold and determine that the area is a source (number of times motion detected going into the area satisfies the threshold) or sink (number of times motion detected going out of the area satisfies the threshold) of motion, and identify the source/sink area as a region of interest)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the a set of proximity sensors 110 that include a camera as taught in Gadgil with the camera 118 as taught in Van Hoof for the purposes of detecting a area satisfies the threshold 

4. 	Regarding Claim 3, Gadgil discloses The system according to claim 2, wherein:
 	the detected data acquired from the detecting portion includes distance data indicating a distance to the target object (Figs.1-6, [0019], set of proximity sensors 110 are analyzed to detect distance and direction from the helicopter 102 and obstacles 112),
 	when the distance data falls within a preset distance range, the circuitry sets a determination threshold in accordance with the distance to the target object which corresponds to the state of the target object relative to the vehicle ([0019], the true position of the obstacle 112 relative to the aircraft 100 is also calculated, including a distance D2 from the obstacle to the nearest component of the aircraft 100. [0024], This may allow the receiving aircraft to avoid obstacles beyond its sensor range.); and
 	when the distance data falls outside the distance range, the circuitry ignores the detected data ([0045], ("low," "danger") A third exemplary form of the threat level may be a color system in which green is a low- or no-threat. [0046], non-threat, processor calculates the obstacle 112 to be a threat to the aircraft 100 or not).

5. 	Regarding Claim 4, Gadgil discloses The system according to claim 2, wherein:
 	the vehicle data includes movement speed data of the vehicle which corresponds to the state of the vehicle ([0021], the set of proximity sensors 110 is operable to activate automatically upon at least one of a detected movement of the aircraft 100; speed of descent of the aircraft 100 , and the circuitry sets the number of times which is the determination threshold based on the movement speed data ([0027], The altitude display 306 includes an indication of air speed).

6. 	Regarding Claim 8, Gadgil discloses The system according to claim 1, further comprising:
 	an imager to capture an image of surroundings of the vehicle ([0032], photograph or video feed taken by a camera of the aircraft 100, location information, altitude information, and the like).

7. 	Regarding Claim 9, Gadgil discloses The system according to claim 8, wherein:
 	the display displays both a captured image and the obstacle state display image on a same screen image in parallel (Fig. 4, 3A, 3B, [0042], the system may include a camera for taking a picture or video of the obstacle 112 (based upon the known parameters) and displaying this picture or video on the synthetic vision display. The display of the picture or video may provide information of the nature of the obstacle 112. [0028], obstacle display 308, such as via an overlay), the captured image being based on captured image data acquired by the imager, the obstacle state display image being generated by the circuitry (Fig. 4, 3A, 3B, [0042], the system may include a camera for taking a picture or video of the obstacle 112).

8. 	Regarding Claim 10, Gadgil discloses The system according to claim 9, wherein the imager is at least a rear portion of the vehicle (Fig. 1: 110.4, 110.5, 110. N, located in the rear, [0059], the proximity sensors 110 may be characterized as infrared light cameras. [0017], proximity sensor 110.N may be installed on the tail 108 and oriented backward).

9. 	Regarding Claim 11, Gadgil discloses The system according to claim 10, wherein the imager portion is further provided at least one of a lower portion of the vehicle or a side portion of the vehicle ([0017], Additional proximity sensors (not illustrated) may be installed on a bottom side of the fuselage 104) .

10. 	Regarding Claim 12, Gadgil discloses The system according to claim 9, further comprising:
 	a plurality of imagers to capture images in different directions around the vehicle (Fig. 1: 110.1-110.N; [0059], the proximity sensors 110 may be characterized as infrared light cameras), wherein the display displays both the obstacle state display image and one of the captured images on the same screen image in parallel ([0042], the system may include a camera for taking a picture or video of the obstacle 112 (based upon the known parameters) and displaying this picture or video on the synthetic vision display) , the one of the captured images being based on an image captured by one of the plurality of imagers (([0042], the system may include a camera for taking a picture or video of the obstacle 112).

11. 	Regarding Claim 13, Gadgil discloses The system according to claim 9, wherein:
 	the circuitry generates the target object image data and also generates annotation image data displayed so as to overlap the captured image ([0018], set of proximity sensors 110 therefore forms an overlapping coverage around at least a portion of a perimeter of the aircraft 100. [0028], the pilot interface device 114 displays the obstacle display 308, such as via an overlay), and outputs the target object image data and the annotation image data to the display (Figs. 3A-4, [0037], The "icon" or "graphic" may also change, alter, update, and delete as new information is obtained), and
 	the display displays the annotation image data overlapped with the captured image ([0050] FIG. 3C illustrates an obstacle display 308 being overlaid on a horizontal situation indicator 328).

12. 	Regarding Claim 15, Gadgil discloses The system according to claim 9, wherein at least one of the detector, the imager [0059], the proximity sensors 110 may be characterized as infrared light cameras, the Display (Fig. 3A; [0026], 300 flight display), and the circuitry is configured as an ([0071], proximity sensor unit 506 is a source independent of the aircraft 100).

13. 	Regarding Claim 16, Gadgil discloses The system according to claim 15, wherein the display ([0026], 300 flight display) is at least one of a mobile terminal including a display screen (Fig. 3A) and a head mount display ([0026], head-mount display).

14. 	Regarding Claim 17, Gadgil discloses An aircraft for hovering (Fig. 1: helicopter), comprising the system according to claim 1 (Fig. 1).

15. 	Regarding Claim 18, Gadgil discloses The aircraft according to claim 17, wherein the aircraft is a helicopter (Fig. 1; [0033], 102 helicopter).

16. 	Regarding Claim 19, Gadgil discloses The aircraft according to claim 17, further comprising:
 	an avionics system which includes a navigation system (Fig. 3C; [0050], The horizontal situation indicator 328 provides the pilot with a representation of various attitude and course information so as to assist the pilot with remaining along a desired course. The cardinal direction indication 334 may include a plurality of marks indicative of cardinal directions (such as North, East, South, and West)) ,
 	wherein the circuitry acquires navigation data from the navigation system (Fig. 3C: The cardinal direction indication 334 may include a plurality of marks indicative of cardinal directions (such as North, East, South, and West)) and uses the navigation data for at least the generation of the target object image data (Figs. 3C: obstacle graphic 320, Fig. 4: 320; [0050-[0054]).

17. 	Regarding Claim 20, Gadgil discloses The aircraft according to claim 17, further comprising:
([0016], A pilot interface device 114, for displaying and alerting the pilot to the obstacle 112),
 	wherein:
 	the circuitry generates warning data from the navigation data which has been acquired (Fig. 3C; [0050], The horizontal situation indicator 328 provides the pilot with a representation of various attitude and course information so as to assist the pilot with remaining along a desired course. The cardinal direction indication 334 may include a plurality of marks indicative of cardinal directions (such as North, East, South, and West)) and outputs the warning data to the user interface ([0051], at least one obstacle graphic 320), the warning data indicating a warning of an approach of the target object to the aircraft (Fig. 4; [0052], obstacle display 308. The obstacle display 308 of FIG. 4 includes both a top-down view proximity range 310 (similar to the obstacle display 308 of FIG. 3B) and a side-view proximity range 400. The dual proximity range 310,400 provides the pilot with a more three-dimensional view of the aircraft 100 relative to the obstacles 112); and
 	the user interface performs an informing operation based on the warning data (Figs. 3C, 4, [0050]-[0054], threat level presented by the obstacle 112 or obstacles 112).

18. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0075762, Gadgil et al. (hereinafter Gadgil) in view of U.S. Patent Application 2003/0043363, Jamieson et al. (hereinafter Jamison).

19. 	Regarding Claim 14, Gadgil in view of Van Hoof discloses The system according to claim 1 (Fig. 1), 
 	However, Gadgil in view of Van Hoof does not explicitly disclose wherein the detector includes a LIDAR.
Jamison teaches wherein the detector includes a LIDAR ([0012], light detection and ranging (LIDAR) system for obstacle detection)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detectors (i.e. proximity sensors) as taught in Gadgil with LIDAR as taught in Jamison for the purpose of determining flow velocity, ([0012], Jamison).

ConclusionApplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422